Citation Nr: 1400898	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-46 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Propriety of severance of service connection for right knee, post-meniscectomy with degenerative arthritis.

2.  Propriety of severance of service connection for degenerative arthritis of the left knee secondary to the service-connected right knee, post-meniscectomy with degenerative arthritis.

3.  Propriety of severance of service connection for low back disability, to include as secondary to degenerative changes of the right knee. 

4.  Propriety of severance of service connection for left hip strain, to include as secondary to degenerative changes of the left knee. 

5.  Propriety of severance of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

6.  Propriety of severance of basic eligibility to Dependents' Educational Assistance (DEA), pursuant to 38 U.S.C.A. Chapter 35. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1984.  He also had periods of verified active duty for training (ACDUTRA) in the United States Army Reserve during the period of March 1984 to June 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  By the November 2007 rating action, the RO severed entitlement to service connection for right and left knee, low back and left hip disabilities and TDIU and DEA benefits.  The Veteran appealed this rating action to the Board. 

In July 2007 and July 2013, the Veteran testified before a Decision Review Officer (DRO) and the undersigned Acting Veterans Law Judge, at the Los Angeles, California RO.  Copies of the hearing transcripts have been incorporated into the evidence of record.

FINDINGS OF FACT

1.  By an April 2003 rating action, the RO granted service connection for right knee, post meniscectomy with degenerative arthritis and degenerative arthritis of the left knee, as secondary to the right knee, effective September 30, 1997.

2.  By an April 2005 rating action, the RO granted entitlement to TDIU and DEA benefits, each effective March 30, 2004 based on the evidence showing that the Veteran met the schedular criteria for TDIU based on his service-connected degenerative arthritis of the left knee and right knee post-meniscectomy with degenerative arthritis (each evaluated as 30 percent disabling) with application of the bilateral factor. 

3.  In a March 2006 rating action, the RO in pertinent part, granted service connection for low back and left hip disabilities, each as secondary to the service-connected degenerative changes of the right and left knees, effective April 26, 2005.   

4.  In a November 2006 rating action, the RO proposed to discontinue service connection for the service-connected degenerative changes of the right and left knees; low back and left hip disabilities; and TDIU and DEA benefits; this proposal was based on a finding that the Veteran was erroneously granted service connection for degenerative arthritis of the right knee. 

5.  In the appealed November 2007 rating action, the RO severed service connection for right knee degenerative arthritis; degenerative arthritis of the left knee; low back and left hip disabilities; and, TDIU and DEA benefits.

6.  The evidence of record does not show that the grant of service connection for residuals of degenerative arthritis of the right knee was clearly and unmistakably erroneous; thus, the award of degenerative arthritis of the left knee and low back and left hip disabilities secondary thereto, and TDIU and DEA benefits were also not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  As severance of service connection for the degenerative arthritis of the right knee was not in accordance with the law, the criteria for restoration of this disability from September 30, 1997, are met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5109 (West 2002); 38 C.F.R. §§ 3.6, 3.105(d), 3.303 (2013).

2.  As severance of service connection for the degenerative arthritis of the left knee as secondary to the service-connected degenerative arthritis of the right knee was not in accordance with the law, the criteria for restoration of this disability from September 30, 1997, are met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5109 (West 2002); 38 C.F.R. §§ 3.6, 3.105(d), 3.310 (2013).

3.  As severance of service connection for the low back disability as secondary to the service-connected degenerative arthritis of the right and knees was not in accordance with the law, the criteria for restoration of this disability from April 26, 2005 are met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5109 (West 2002); 38 C.F.R. §§ 3.6, 3.105(d), 3.310 (2013).

4.  As severance of service connection for the left hip strain as secondary to the service-connected degenerative arthritis of the right knee was not in accordance with the law, the criteria for restoration of this disability from April 26, 2005, are met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5109 (West 2002); 38 C.F.R. §§ 3.6, 3.105(d), 3.310 (2013).

5.  As severance of TDIU was not in accordance with the law, the criteria for restoration of TDIU, from March 30, 2004, are met.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2013).

6.  As severance of DEA benefits was not in accordance with the law, the criteria for restoration of DEA benefits, under the provisions of 38 U.S.C.A. Chapter 35, from March 30, 2004, are met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In this decision, the Board restores service connection for degenerative arthritis of the right knee; degenerative arthritis of the left knee secondary to degenerative arthritis of the right knee; low back and left hip disabilities, each to include as secondary to the service-connected degenerative arthritis of the right and left knees; and TDIU and DEA benefits.  This represents a complete grant of the benefits sought on appeal.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) (2013); thus, no further discussion is warranted.

II. Laws and Regulations

Service connection-general criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2013).  Under the law, active service includes (1) active duty, (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or active duty for training but (except for the exceptions listed in this paragraph) only for injuries, and not diseases, sustained on inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 (1994). 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23)  (West 2002); 38 C.F.R. § 3.6(d) (2013).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as arthritis, etc which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309. 

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-7, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."). 

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013).  However, and as will be discussed in more detail, the tenet's of 3.303(b) are inapplicable to the current claims because they are based on the Veteran's period of ACDUTRA.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 




Restoration-Service Connection-criteria

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478   (1997). Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

Stallworth v. Nicholson, 20 Vet. App. at 488. 

The Stallworth Court added, "Consequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id.   

The Court has stated that clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth; Allen.

III. Analysis

The Veteran seeks restoration of the awards of service connection for degenerative arthritis of the right knee; degenerative arthritis of the left knee secondary to degenerative arthritis of the right knee; low back and left hip disabilities, each to include as secondary to the service-connected degenerative arthritis of the right and left knees; and TDIU and DEA benefits.  

The Board concludes that the RO's award of service connection for the above-cited service-connected disabilities and TDIU and DEA benefits did not involve clear and unmistakable error; thus, these benefits will be restored in the analysis below.

In a November 2006 rating action, the RO proposed to sever service connection for the service-connected degenerative changes of the right and left knees; low back and left hip disabilities; and TDIU and DEA benefits.

The Veteran was notified of the proposed severance in a May 2007 letter.  The Veteran was also notified that he could request a hearing and submit evidence.  The RO then issued a rating decision in November 2007, effectuating the proposed actions, effective, March 1, 2007.  38 C.F.R. § 3.105(d). 

In short, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d). Accordingly, the remaining issues are whether the severance and discontinuance actions were proper in accordance with the applicable law and regulations. 

Although this case involves six (6) distinct issues, the Board notes that a favorable determination with regard to one issue-- the severance of service connection for degenerative arthritis of the right knee--will determine the outcome of the other five (5) issues, which comprise entitlements that are ancillary to the award of service connection for degenerative arthritis of the right knee.  Accordingly, the Board will focus on the severance of service connection for degenerative arthritis of the right knee in its analysis below.

a. Restoration-Service Connection Degenerative Arthritis Right Knee

As noted above, the evidence must establish that the grant of service connection for degenerative arthritis of the right knee was clearly and unmistakably erroneous with the burden of proof on VA.  38 C.F.R. § 3.105(d). 

After a review of the record the Board cannot find that it is undebatable that the grant of service connection for right knee disability was clearly and unmistakably erroneous.  

By an April 2003 rating action, the RO granted service connection for right knee, post meniscectomy with degenerative arthritis and degenerative arthritis of the left knee, as secondary to the right knee, effective September 30, 1997.  Evidence of record at that time included the Veteran's service treatment and personnel records.  These records pertinently show that the Veteran had twisted his right knee over a weapon during "crossfire" during a period of ACDUTRA in July 1986.  The medical history recorded at that time disclosed that the Veteran had undergone surgery on the right knee about 16 weeks earlier for an injury and genetic bone problems.  The examining clinician noted that the Veteran had injured his right knee during a field training exercise.  A physical evaluation of the right knee showed a lump on the right knee just below the kneecap approximately one inch in diameter.  An X-ray of the knee prepared at a private hospital was interpreted to reveal slight trace density anterior to tibia tuberosity, slight bony irregularity at tibia tuberosity, no effusions, and was otherwise negative.  An assessment of bruised ligaments was made and the veteran was treated with ice and elevation of the knee.  The Veteran returned to his unit with a restriction to light duty. The veteran received a physical profile in June 1997 due to complaints of pain in both knees.  The physical profile restricted the Veteran from running.  A statement, prepared by a service comrade, W. R., confirmed that the Veteran had twisted his knees during a field training exercise.  On May 1988 and March 1992 Reports of Medical History, the Veteran denied having had a "'trick'" or locked knee.  He reported having undergone an operation on his right knee at a private medical facility in 1984 and 1981, respectively.   April 1992 "Over 40" examination reflects that the Veteran's lower extremities were evaluated as "normal."  

Also of record at the time of the April 2003 rating action were VA opinions that are supportive of the claim for service connection for degenerative changes of the right knee.  A June 1999 VA examiner's opined that it was more likely than not that the Veteran's right knee degenerative arthritis was related to the in-service  "1984" twisting injury and subsequent surgery to remove part of his meniscus (the Veteran underwent right knee arthroscopy with medial and lateral post-meniscectomy in November 2001).  The June 1999 VA opinion is evidence weighing in favor of direct service connection.

A January 2003 VA examiner is also supportive of the Veteran's claim for service connection for a right knee disability.  The January 2003 VA examiner opined that the Veteran's diagnosed degenerative changes of the right knee were due to a "1984" injury during his period of active military service, as noted in his medical records.  The VA examiner found it far more likely that the "1984" injury had contributed to the Veteran's right knee problems and degenerative changes.  (See January 2003 VA examination report and addendum).  The January 2003 VA examiner indicated that although the Veteran's weight and age had contributed to his right knee degenerative changes, there was evidence that they were greater than those found in his left knee.  The January 2003 VA examiner related that although the Veteran had undergone surgery on his right knee in 1981 for Osgood-Schlatter's disease, it had not contributed to his (then) current right knee problems because it was a benign disease that had its onset in adulthood. The January 2003 VA examiner opined that because there was insufficient evidence as to the clinical existence of any right knee disability prior to service entrance, that it would be speculative to address whether any preexisting right knee disability has been aggravated therein.  The January 2003 VA examiner's statement is supported by a November 2003 report, prepared by R. H., M. D, reflecting that the Veteran had undergone right knee surgery in the 1970s for Osgood-Schlatter's disease.  It was noted that the Veteran's pain had resolved shortly after surgery with no residuals.  (See November 1993 report, prepared by R. H., M. D., associated with the Veteran's Social Security Administration (SSA records)).  The January 2003 VA examiner's opinion is evidence weighing in favor of direct service connection and is supported by the Veteran's service treatment records, November 1993 report, prepared by  R. H., M. D., and January 1999 VA examiner's opinion.   

Evidence added to the record after the VA examiners' positive June 1999 and January 2003 opinions and addressed in the appealed November 2007 rating action were the Veteran's SSA records.  These reports show that the Veteran had sustained employment-related injuries to his right knee during the calendar year 2005, and that his right knee  "[a]llegedly began bothering the claimant soon after the arthroscopic surgery on the left knee was performed in April 1995."   This statement is in direct conflict with a July 2002 VA treatment report containing the Veteran's history of having injured both knees while pushing a motor vehicle during active duty.  (See July 2002 VA treatment report).  A July 2003 VA treatment report reflects that the Veteran reported having injured his knees after someone fell across them during active duty.  He reported that since that incident,  his knees had become progressively worse.  (See July 2003 VA treatment report).  

The Board simply notes that the record contains some credible and competent evidence showing that the Veteran's degenerative changes of the right knee are related to an injury to that knee during a period of active duty for training in July 1986.  In addition, while there is medical evidence that the Veteran underwent surgery on his right knee prior to service entrance, this same evidence shows that he recovered without any post-surgery right knee residuals,.   Thus, the January 2003 VA examiner's opinion did not constitute clear and unmistakable evidence against the grant of service connection on a direct basis.  While there certainly is conflicting evidence of the onset of the Veteran's right knee disability, it also is not clear and undebatable that he did not sustain an injury to his right knee during active duty for training in July 1986 and that two (2) VA examiners have related his degenerative changes of the right knee to this incident.  Therefore, the Board concludes that the April 2003 award of service connection for degenerative changes of the right knee did not involve clear and unmistakable error. Accordingly, severance of service connection for degenerative changes of the right knee on the basis of clear and unmistakable error, was not proper.  See 38 C.F.R. §§ 3.105(d), 3.303 (2013). The claim to restore service connection for degenerative changes of the right knee is granted.

b. Restoration-Left Knee Degenerative Changes and Low Back and Left Hip Disabilities. 

By an April 2003 rating action, the RO granted service connection for degenerative arthritis of the left knee, as secondary to the right knee, effective September 30, 1997.

In a March 2006 rating action, the RO granted, in pertinent part, service connection for and low back and left hip disabilities, each as secondary to the service-connected degenerative changes of the right and left knees, effective April 26. 2005.   

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

As service connection is restored for degenerative changes of the right knee, the evidence of record does not clearly and unmistakably support the severance of degenerative changes of the left knee and low back and left hip disabilities, which are benefits contingent on the restoration of service connection for degenerative changes of the right knee. 

Therefore, the Board concludes that the April 2003 and March 2006 awards of service connection for degenerative changes of the left knee, to include as secondary to the right knee disability and low back and left hip disabilities as secondary to the service-connected bilateral knee disabilities did not involve clear and unmistakable error.  Accordingly, severance of service connection for these disabilities on the basis of clear and unmistakable error, was not proper.  See 38 C.F.R. §§ 3.105(d), 3.303 (2013).  The claims to restore service connection for degenerative changes of the left knee, to include as secondary to the right knee disability and low back and left hip disabilities as secondary to the service-connected bilateral knee disabilities are granted.

c. Restoration of TDIU and DEA Benefits

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. See 38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (2013). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2)  Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id. 

For the purposes of DEA under 38 U.S.C.A Chapter 35, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  See 38 U.S.C.A. § 3501 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3021 (2013).  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable in this case, e.g., the death of a veteran or if the veteran is currently on active duty.  Id.  

In an April 2005 rating action, the RO granted entitlement to TDIU and DEA benefits, effective March 30, 2004, based on the evidence showing that the Veteran had a combined disability rating of 60 percent because his service-connected degenerative arthritis of the right and left knees, each evaluated as 30 percent disabling, are considered one disability with application of the combined ratings table for application of 38 C.F.R. § 4.16(a), and there was evidence that he was unable to secure or maintain substantially gainful employment due to his service-connected disabilities.

In a November 2006 rating action, the RO proposed to sever the Veteran's TDIU and DEA benefits.  

At the time of the appealed November 2007 rating action, the Veteran was service-connected for the following disabilities:  (i) lumbar strain secondary to arthritis of the left knee (20 percent disabling from April 26, 2005 to March 1, 2007); (ii) right knee, post-meniscectomy with degenerative arthritis (30 percent disabling from March 30, 2004 and 20 percent disabling from June 1, 2006 to March 1, 2007)); (iii) right knee arthritis (10 percent disabling from April 26, 2005 to March 1, 2007); (iv) left knee degenerative arthritis secondary to right knee degenerative arthritis (10 percent disabling from April 26, 2005 to March 1, 2007); (v) instability of the left knee associated with right knee, post meniscectomy with degenerative arthritis of the right knee, post-meniscectomy with degenerative arthritis (30 percent disabling from March 30, 2004 and 10 percent disabling from June 1, 2006 to March 1, 2007)); and, (vi) left hip strain secondary to right knee, post-meniscectomy with degenerative arthritis (noncompensably disabling from April 26, 2005 to March 1, 2007).  The Veteran had a combined minimum rating of 60 percent from March 3, 2004 with consideration of the bilateral factor for the service-connected degenerative arthritis of the right and left knees, each evaluated as 30 percent disabling from March 30, 2004.  Because the Veteran's combined evaluation was 60 percent as of March 30, 2004, the schedular criteria for TDIU were met.  See 38 C.F.R. § 4.16(a) (2012).  Evidence in the record showed that the Veteran had not worked as a policeman due to service-connected knee disabilities.  Concurrently, the Veteran was also eligible for DEA benefits as of March 30, 2004, as he was then assigned a permanent and total service-connected disability (i.e. TDIU).  Based on the foregoing, the Board finds that the termination of the Veteran's TDIU rating and DEA benefits was not proper and they are restored effective March 30, 2004.


ORDER

The severance of service connection for degenerative changes of the right knee was improper, and restoration of service connection, effective September 30, 2007, is granted.

The severance of service connection for degenerative changes of the left knee as secondary to the service-connected degenerative changes of the right knee was improper, and restoration of service connection, effective September 30, 2007, is granted.

The severance of service connection for degenerative changes of the low back as secondary to the service-connected degenerative changes of the right and left knees was improper, and restoration of service connection, effective April 26, 2005, is granted.

The severance of service connection for degenerative changes of the left hip as secondary to the service-connected degenerative changes of the right knee was improper, and restoration of service connection, effective April 26, 2005, is granted.

The severance of TDIU was improper, and restoration of TDIU, effective March 30, 2004, is granted.

The severance of DEA benefits was improper, and restoration of DEA benefits, effective March 30, 2004, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


